DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 1/7/2022 have been entered.
2. Claims 60 and 62 have been amended. Accordingly, the 112b rejections (antecedent basis) are withdrawn.
3. Claims 52-54 are cancelled. Accordingly, the 112b rejection over claim 53 and 103 rejection over claims 52-54 are moot.
4. Claims 51 and 55-65 are examined in the instant application.
Claim Objections
Claim 51 is objected to because of the following informalities: Claim 51 recites “An improved method of genetically modifying CD34+ hematopoietic stem or progenitor cells”. However, claim 51 is objected to because it does not conform to the claim language required for an “improvement” claim as set forth in MPEP 1.75(e) (reproduced below). While claim 51 recites that the method is “improved” there is no limitation reciting what the improvement is. To overcome this objection is it suggested that Applicant incorporate claim language describing the improvement (see 1.75(e)(2)(3) below) or remove the “improved” limitation. 
Appropriate correction is required.

MPEP 1.75(e):
Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2) A phrase such as "wherein the improvement comprises," and
(3) Those elements, steps and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 55, 56 and 58-65 remains rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. (US 2007/0077652 A1, published 4/5/2007) in view of Raffi et al. (WO 2014/113415 A1, published 7/24/2014) for reasons of record in the Non-Final Office Action mailed on 7/9/2021 (and repeated below).
Regarding claim 51, Peled et al. teach a method of genetically modifying CD34+ HSPCs with an exogenous nucleic acid comprising co-culturing HSPCs with mesenchymal cells differentiated from endothelial cells (to serve as a feeder layer for HSPCs, pg. 7 parags. 75-76) and contacting the HSPCs with one or more exogenous nucleic acid molecules (pg. 3 parags. 23 and 25, pg. 4 parag. 28, pg. 6 parag. 73, pg. 25 parag. 411, pg. 26 parag. 419).
Regarding claim 55, Peled teaches the stem cells are derived from peripheral blood, bone-marrow or umbilical cord blood (pg. 4 parag. 44).
Regarding claim 56, Peled teaches the cells can be of human origin (pg. 3 parag. 22).
Regarding claims 60 and 61, Peled teaches that exogenous nucleic acid can be introduced via liposome-mediated transfection (pg. 25 parag. 414 and pg. 26 parag. 428).
Regarding claims 62, 63 and 65, Peled teaches that transduction can be done with a retroviral vector (pg. 25 parags. 403/414 and pg. 28 parag. 437).
Regarding claim 64, Peled teaches that the exogenous nucleic acid is in a plasmid vector (pg. 26 parag. 426 and pg. 27 parag. 435).

Peled does not teach:
(i) E4ORF1+ endothelial cells and human umbilical vein endothelial cells (HUVECs).

(i) Regarding E4ORF1+ endothelial cells in claim 51 and HUVECs in claims 56, 58 and 59, Raffi et al. teach transforming HUVECs with an adenovirus expressing the E4ORF1 gene (pg. 36 lines 14-16) to serve as a feeder layer in a method of producing CD34+ HSPCs (pg. 3 parag. 11).
Specifically, Raffi teaches on pg. 17:
 “[0048] Feeder cells are preferably able to grow and survive in a serum-free environment to enable culturing with ECs in serum-free media. Many types of endothelial cells cannot be maintained in culture in the absence of serum. Modification of endothelial cells to enable survival and proliferation for use as feeder cells in a serum-free culture can overcome this barrier in endothelial cells that would otherwise require serum.
[0049] Endothelial cells can be modified, for example, by transformation of cells with genes that drive growth and proliferation in the absence of serum. Examples of genes that support survival of endothelial cells in culture without serum include the Akt (protein kinase B or PKB) gene and the adenovirus E40RF1 gene. In a specific embodiment, HUVECs are transformed to express a gene selected from Akt or the adenovirus E40RF1 gene.”
	Raffi continues to teach that co-culturing can be commenced after genetic modification of transduced cells (pg. 4 parag. 14).
	Raffi continues to teach that using E4ORF1+ HUVECs as a feeder platform significantly increased the yield and persistence of hematopoietic-like colonies and is beneficial for hematopoietic reprogramming (pg. 24 parags. 71-73).
	Thus at the time of filing it would have been prima facie obvious to combine the teachings of Peled regarding a method of genetically modifying CD34+ HSPCs with an exogenous nucleic acid comprising co-culturing HSPCs with mesenchymal cells differentiated from endothelial cells with the teachings of Raffi regarding the advantages of using E4ORF1+ HUVECs as a feeder layer for hematopoietic progenitor cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to substitute the E4ORF1+ HUVECs of Raffi for the endothelial-derived mesenchymal cells of Peled since Raffi teaches that E4ORF1+ HUVECs as a feeder platform significantly increased the yield and persistence of hematopoietic-like colonies and is beneficial for hematopoietic reprogramming. Since Peled is drawn to genetically modifying CD34+ hematopoietic stem cells, it would be obvious to substitute the E4ORF1+ HUVECs of Raffi since they offer advantages for hematopoietic reprogramming (a type of genetic modification).
	There would have been a reasonable expectation of success that the E4ORF1+ HUVECs of Raffi would function in the method of Peled since Raffi teaches obtaining CD34+ HSPCs using their method of co-culture (see claim 13 of Raffi for example).
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that they disagree with the statements in the Office Action regarding what Peled teaches, the distinction between what Peled teaches and the claimed invention, whether the combination of Peled and Raffi provides all of the elements of the claimed invention, and whether, at the time of filing, it would have been prima facie obvious to combine the teachings of Peled and Raffi to arrive at the claimed invention - as asserted in the Office Action. 
Contrary to the assertions in the Office Action, Peled does not teach “a method of genetically modifying CD34+ HSPCs with an exogenous nucleic acid comprising co-culturing HSPCs with mesenchymal cells differentiated from endothelial cells ... and contacting the HSPCs with one or more exogenous nucleic acid molecules...”’ Peled involves expanding stem cells such as hematopoietic stem cells by co-culturing them with mesenchymal cells. Peled mentions endothelial cells as one member of a long laundry list of types of mesenchymal cell types that could be used including “endothelial cells, cardiac muscle cells, bone cells, cartilage cells, tendon cells, skeletal muscle cells, bone cells, cartilage cells, tendon cells, adipose tissue cells, neural cells, endocrine cells, hematopoietic cells, hematopoietic precursor cells, bone marrow cells, hepatocytes and hepatocyte precursor cells.” See paragraphs [0040] and [0073] of Peled. However, there is no demonstration anywhere in Peled (including in the experiments performed and described in the Examples section thereof) of endothelial cells being used in co-culture with hematopoietic stem cells. Furthermore, Peled merely mentions briefly in one paragraph (paragraph [0028]) the possibility of transducing undifferentiated stems cells after they have been expanded by co-culture with mesenchymal cells. The entire disclosure of Peled on this topic is as follows:
“According to another aspect of the present invention, undifferentiated stem cells expanded using the methods of the present invention can be used for transducing expanded, undifferentiated stem cells with an exogene. The method is effected by ex-vivo co-culturing the stem cells with mesenchymal cells according to the methods of the present invention to thereby obtain the expanded, undifferentiated cells; and transducing the expanded, undifferentiated stem cells with the exogene.” See paragraph [0028] of Peled. 
Peled provides no demonstration of genetic modification of any type of stem cells expanded by co-culture with any type of mesenchymal cells, and certainly provides no teaching, suggestion, or demonstration that genetic modification of CD34+ HSPCs in particular can be enhanced by co-culture with endothelial cells. Thus, the statements in the present Office Action that: “Peled et al. teach a method of genetically modifying CD34+ HSPCs with an exogenous nucleic acid” (Office Action at page 6) and that “Peled is drawn to genetically modifying CD34+ hematopoietic stem cells” (Office Action page 7) are incorrect. As such, the suggestion at page 5 of the Office Action that the only distinction between the subject matter of claim 51 and Peled is that Peled does not teach co-culture with E4ORF1+ endothelial cells (such as human umbilical vein endothelial cells or “HUVECs’) is also incorrect - because Peled also does not teach genetically modifying CD34+ hematopoietic stem cells.
While Raffi does disclose co-culture methods utilizing E4ORF1+ endothelial cells (such as E4ORF1+ human umbilical vein endothelial cells (HUVECs)), the disclosure of Raffi does not supply the elements that are missing from Peled (as outlined above) because it does not teach genetic modification of CD34+ HSPCs, and certainly does not teach or demonstrate that genetic modification of CD34+ HSPCs can be enhanced by co-culture with E4ORF1+ endothelial cells. (Rafi involves co-culture of E4ORF1+ endothelial cells with other endothelial cells that have been transduced with certain transcription factors to generate human multi lineage precursors.) Thus, the combination of Peled and Raffi does not teach all of the elements of the presently claimed method because neither reference teaches genetically modifying CD34+ hematopoietic stem or progenitor cells (HSPCs). 
Furthermore, even if the combination of Peled and Raffi did teach all of the elements of the present claims, which it does not, the combination of these references would still not render the present claims prima facie obvious because, absent some indication that genetic modification of cells could be improved by co-culture with endothelial cells (such as E4ORF1+ endothelial cells), one of ordinary skill in the art would not have been motivated to combine the teachings of Peled with those of Raffi. In addition, one of ordinary skill in the art would have had no reasonable expectation of success as regards being able to improve the genetic modification of cells by co-culture with E4ORF1+ endothelial cells because, while E4ORF1 expression had previously been shown to have pro-survival effects and certain other beneficial effects on endothelial cells, there was nothing to indicate or suggest that such cells could have any effect on the genetic modification of a co-cultured cell type. Against this backdrop, the findings described in the present patent application demonstrating enhanced genetic modification efficiency of CD34+ HSPCs co-cultured with E4ORF1+ endothelial cells were surprising and non-obvious. 
Examiner’s Response
While Applicants arguments have been fully considered, they are not found persuasive. Applicant makes the argument:
“Peled provides no demonstration of genetic modification of any type of stem cells expanded by co-culture with any type of mesenchymal cells, and certainly provides no teaching, suggestion, or demonstration that genetic modification of CD34+ HSPCs in particular can be enhanced by co-culture with endothelial cells.”
This argument is not found persuasive. There is no “expansion” recited in the claims, only co-culturing. Further, there is no requirement that genetic modification is “enhanced” in CD34+ HSPCs when they are cultured with endothelial cells. Claim 51 only requires co-culturing CD34+ HSPCs with EFORF1+ endothelial cells and contacting the HSPCs with one or more exogenous nucleic acids.
While claim 51 recites the term “improved” with respect to genetic modification of CD34+ HSPCs, there is no function recited in any of the claims that would limit this improvement. Again, claim 51 only requires two steps (a and b) and these are taught by Peled in view of Raffi above.
As Applicant argues and as set forth above, Peled teaches in parag. 28 “The method is effected by ex-vivo co-culturing the stem cells with mesenchymal cells according to the methods of the present invention to thereby obtain the expanded, undifferentiated cells; and transducing the expanded, undifferentiated stem cells with the exogene.” This limitation encompasses the co-culturing “prior to” contacting HSPCs with one or more exogenous nucleic acids.
While Peled teaches that their co-culturing can be used to obtain expanded stem cells, this does not teach away from the claimed invention, since the co-culturing and contacting steps (steps a and b of claim 51) are fully taught by Peled.
Applicants make the argument:
“the combination of these references would still not render the present claims prima facie obvious because, absent some indication that genetic modification of cells could be improved by co-culture with endothelial cells (such as E4ORF1+ endothelial cells), one of ordinary skill in the art would not have been motivated to combine the teachings of Peled with those of Raffi. In addition, one of ordinary skill in the art would have had no reasonable expectation of success as regards being able to improve the genetic modification of cells by co-culture with E4ORF1+ endothelial cells because, while E4ORF1 expression had previously been shown to have pro-survival effects and certain other beneficial effects on endothelial cells, there was nothing to indicate or suggest that such cells could have any effect on the genetic modification of a co-cultured cell type.”
This argument is also not found persuasive. Specifically, the argument “absent some indication that genetic modification of cells could be improved by co-culture with endothelial cells (such as E4ORF1+ endothelial cells), one of ordinary skill in the art would not have been motivated to combine the teachings of Peled with those of Raffi” is not found persuasive since there is no requirement in the claims that the “improvement” in genetic modification has a nexus with the co-culturing. Claim 51 simply recites an “improved” method, but does not recite or require that the improvement results from step (a), thus the argument regarding lack of motivation is not found persuasive. 
There would have been a reasonable expectation of success that the co-culturing with E4ORF1+ would be successful for genetic modification of HSPCs as claimed since Raffi teaches obtaining CD34+ HSPCs using their method of co-culture (again see claim 13 of Raffi for example).
Accordingly, for the reasons above and of record, the rejection is maintained.

Claim 57 remains rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. (US 2007/0077652 A1, published 4/5/2007) in view of Raffi et al. (WO 2014/113415 A1, published 7/24/2014) as applied to claims 51, 55, 56 and 58-65 above, and further in view of Llames et al. (ePub 3/23/2015, Tissue Engineering: Part B, Vol. 21(4), pgs. 345-353) for reasons of record in the Non-Final Office Action mailed on 7/9/2021 (and repeated below).
Peled and Raffi are relied upon above in teaching a method of genetically modifying CD34+ HSPCs.
Peled and Raffi do not teach:
(i) mitotically inactivated endothelial cells.
Claim Interpretation: the specification does not recite the term “mitotically inactivated”, however it is interpreted that the irradiation taught by Llames would mitotically inactivate the endothelial cells of the claimed invention.
(i) Regarding mitotically inactivated endothelial cells, Llames et al. teach “feeder layer cells usually consist of adherent growth arrested, but viable and bioactive, cells. These cells are used as a substratum to condition the medium on which other cells, particularly at low or clonal density, are grown. Often the cells of the feeder layer are irradiated or otherwise treated so that they will not proliferate.” (pg. 345 col. 1 lines 1-6).
Llames continues to teach that with regard to stem cells such as human ES cells, it is necessary for the feeder layer to be mitotically inactive to support the growth and proliferation human ES cells (pg. 348 col. 2 parag. 5).
	Thus at the time of filing it would have been prima facie obvious to combine the teachings of Peled and Raffi regarding a method of genetically modifying CD34+ HSPCs with the teachings of Llames regarding mitotically inactivated feeder cells to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to mitotically inactivate the E4ORF1+ feeder cells of Raffi since this would prevent the proliferation of E4ORF1+ feeder cells and permit the growth and proliferation of the CD34+ HSPCs of Peled.
	There would have been a reasonable expectation of success that the E4ORF1+ HUVECs of Raffi could be mitotically inactivated since Llames teaches that irradiation can be used to mitotically inactivate feeder cells while still permitting their use as growth platform (i.e. feeder cell).
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that they rely upon their arguments above.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive and the rejection of claim 57 in view of Peled, Raffi and Llames who teach using mitotically inactivated endothelial cells as claimed.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632